Dismissed and Opinion Filed August 26, 2021




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00403-CV

         IN THE INTEREST OF S.K., H.K., AND K.K., CHILDREN

                On Appeal from the 469th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 469-50118-2021

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                            Opinion by Justice Molberg

      We questioned our jurisdiction over this appeal from a default divorce decree

as it appeared to be moot. See Nat’l Collegiate Athletic Ass’n v. Jones, 1 S.W.3d 83,

86 (Tex. 1999) (noting appellate courts are prohibited from deciding moot

controversies). Specifically, no justiciable controversy appeared to exist as the

clerk’s record reflected the trial court had granted a new trial and vacated the decree.

See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (case

becomes moot if controversy ceases to exist); R.M.O. v. Tex. Dep’t of Family and

Protective Servs., No. 08-14-00067-CV, 2014 WL 2180167 (Tex. App.—El Paso

May 23, 2014, no pet.) (mem. op.) (granting of new trial mooted appeal). Although
we directed appellant to file a letter brief addressing our concern and cautioned him

that failure to do so by August 16, 2021 could result in dismissal of the appeal

without further notice, appellant has not responded. See TEX. R. APP. P. 42.3(a), (c).

Accordingly, because the record before us reflects the appeal is moot, it is dismissed.

See id. 42.3(a).




                                            /Ken Molberg//
      210403f.p05                           KEN MOLBERG
                                            JUSTICE




                                         –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF S.K., H.K.,               On Appeal from the 469th Judicial
AND K.K., CHILDREN                           District Court, Collin County, Texas
                                             Trial Court Cause No. 469-50118-
No. 05-21-00403-CV                           2021.
                                             Opinion delivered by Justice
                                             Molberg, Justices Goldstein and
                                             Smith participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 26th day of August, 2021.




                                       –3–